Citation Nr: 1718985	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  12-26 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable rating for right lower extremity sciatica with weakness of the right calf muscle group XI, initially rated as noncompensable.

2.  Entitlement to an increased disability evaluation for right lower extremity sciatica with weakness of the right calf muscle group XI, rated as 40 percent disabling from May 19, 2014.

3.  Entitlement to a compensable rating for weakness of the left calf muscle group XI, initially rated as noncompensable.

4.  Entitlement to an increased disability evaluation for weakness of the left calf muscle group XI, rated as 10 percent disabling from May 19, 2014.

5.  Entitlement to an increased disability evaluation for patellofemoral pain syndrome of the right knee, initially rated as 10 percent disabling.

6.  Entitlement to an increased disability evaluation for patellofemoral pain syndrome of the left knee, initially rated as 10 percent disabling.
7.  Entitlement to special monthly compensation based on loss of use of the feet.

8.  Entitlement to special monthly compensation based on aid and attendance and/or housebound status.

9. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty in the U.S. Army from February 1986 to May 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In April 2009, a Travel Board hearing was held before a Veterans Law Judge.  A transcript of the hearing is included in the claims file.  The Veterans Law Judge who conducted the hearing retired, and the Veteran declined the opportunity to testify at another hearing.  
This case was previously before the Board in October 2009, June 2011, May 2013, January 2015, and March 2016 and remanded for additional development and readjudication.

In the January 2015 remand, the Board directed the RO to develop the Veteran's then-pending requests to reopen claims of entitlement to service connection for left and right ankle disabilities.  In a June 2015 rating decision, the RO granted service connection for right ankle degenerative joint disease and service connection for left ankle tendonitis.  This rating decision constitutes a full grant of the benefit sought for these conditions, and they are no longer in appellate status.  

In an April 2015 rating decision, the RO granted service connection for right and left lower extremity sciatica, and combined the new ratings with the Veteran's service-connected weakness of the bilateral calves; a 40 percent disability rating was assigned for his right lower extremity and a 10 percent disability rating was assigned for his left lower extremity, effective May 19, 2014.  The RO requested that the Veteran indicate whether he considered the claims to be fully resolved.  The Veteran did not respond to this request, and the issues are still on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

This matter was most recently before the Board in March 2016, wherein the Veteran's claims were remanded for additional development and due process considerations.  A supplemental statement of the case was most recently issue in December 2016.  The case was returned to the Board for appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased disability ratings for the patellofemoral pain syndrome of the right and left knees, special monthly compensation based on aid and attendance or housebound status, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Right lower extremity sciatica with weakness of the right calf muscle group XI is manifested by mild incomplete paralysis of the sciatic nerve during the rating period prior to May 19, 2014.

2.  Right lower extremity sciatica with weakness of the right calf muscle group XI is manifested by no more than moderately severe incomplete paralysis of the sciatic nerve during the rating period since May 19, 2014.

3.  Weakness of the left calf muscle group XI is manifested by mild incomplete paralysis of the sciatic nerve during the entire rating period on appeal.

4.  The Veteran retains use of his feet.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent, but no higher, have been met for right lower extremity sciatica with weakness of right calf muscle group XI for the rating period prior to May 19, 2014.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) West 2014); 38 C.F.R. §4.124a, Diagnostic Code 5311-8520 (2016).

2.  The criteria for a disability rating in excess of 40 percent for right lower extremity sciatica with weakness of right calf muscle group XI have not been met for the rating period since May 19, 2014.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) West 2014); 38 C.F.R. §4.124a, Diagnostic Code 5311-8520 (2016).

3.  The criteria for an initial disability rating of 10 percent, but no higher, have been met for weakness of the left calf muscle group XI for the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103A,  5107(b) West 2014); 38 C.F.R. §4.124a, Diagnostic Code 5311-8520 (2016).

4.  The criteria for special monthly compensation based on loss of use of both feet have not been met.  38 C.F.R. § 1114(l) (West 2014); 38 C.F.R. §§ 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence needed to substantiate the initial claims for service connection and his downstream claims for increased disability ratings; the letters also explained the evidence needed to substantiate the claim for special monthly compensation based on loss of use of the feet.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The examination reports and treatment records contain all the findings needed to rate the Veteran's service-connected disabilities on appeal, including history and clinical evaluation.  See 38 C.F.R. § 3.327(a) (2016); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  

The Board also observes that the VLJ, who conducted the Veteran's April 2009 hearing, explained the concept of an increased disability rating, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the acting VLJ supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected right lower extremity sciatica with weakness of right calf muscle group XI are assigned different ratings for the periods prior to and since May 19, 2014. The service-connected weakness of left calf muscle group XI, however, has not materially changed and a uniform evaluation is warranted for the rating periods on appeal.

The Veteran's right lower extremity sciatica with weakness of the right calf muscle group XI and weakness of the left calf muscle group XI are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 5311-8520.  See 38 C.F.R. § 4.20.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).

Under Diagnostic Code 8520, a 10 percent disability evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation is assigned for moderate incomplete paralysis and a 40 percent disability rating requires moderately severe incomplete paralysis.  A 50 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent disability rating requires complete paralysis; the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The Veteran's right lower extremity sciatica with weakness of the right calf muscle group XI is rated as noncompensable for the rating period prior to May 19, 2014 and as 40 percent disabling thereafter.  The Veteran's weakness of the left calf muscle group XI is rated as noncompensable for the rating period prior to May 19, 2014 and as 10 percent disabling thereafter.

Prior to May 19, 2014

The Board finds that the weight of the evidence demonstrates that the Veteran's service-connected right lower extremity sciatica with weakness of right calf muscle group XI and the service-connected weakness of the left calf muscle group XI more closely approximates the criteria for an increased, 10 percent disability rating for each leg for the rating period prior to May 19, 2014.  At the February 2010 and September 2013 VA examinations, the Veteran's neurological manifestations were described as mild. To that extent, the Board points out that the Veteran had a normal sensory examination at the February 2010 VA examination, but had a mild muscle strength deficiency bilaterally; his reflexes were decreased, but intact, and there was no evidence of atrophy.  At the September 2013 VA examination, the Veteran had bilateral leg weakness, fatigue, and incoordination, but there was no evidence of atrophy.  Therefore, his symptomatology most closely approximates the criteria for an increased, 10 percent disability evaluation for mild incomplete paralysis of the sciatic nerve for each leg. 

In reaching this determination, the Board has considered the guidance provided by 38 C.F.R. § § 4.120, 4.123, and 4.124.  The Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent, per lower extremity, for the rating period prior to May 19, 2014 and the appeal for a rating in excess of 10 percent is denied.  38 C.F.R. § 4.3, 4.7.  The weight of the evidence demonstrates that the Veteran's right lower extremity sciatica with weakness of the right calf muscle group XI and weakness of the left calf muscle group XI was no more than mild during the rating period prior to May 19, 2014.  The evidence of record does not show that he experienced moderate incomplete paralysis of the right or left sciatic nerve. 

Rating period since May 19, 2014

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran's weakness of the left calf muscle group XI is no more than mild.  The evidence of record does not show that he experiences moderate incomplete paralysis of the left sciatic nerve.  At the December 2014 VA examination, the VA examiner described the Veteran's neurological manifestations as mild.  To that extent, the Board points out that the Veteran had a normal sensory examination and radiculopathy of the left lower extremity was mild and intermittent.  Reflexes were normal, muscle strength was full, and there was no evidence of atrophy.  At the more recent, April 2016 VA examination, sensation and reflexes were normal and there was no evidence of atrophy.  Therefore, his symptomatology most closely approximates the criteria for the currently assigned 10 percent disability evaluation for mild incomplete paralysis of the left sciatic nerve.  The Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for weakness of the left calf muscle group XI for the rating period since May 19, 2014, and the appeal for a rating in excess of 10 percent is denied.  38 C.F.R. §§ 4.3, 4.7.

With regard to the Veteran's right lower extremity sciatica with weakness of the calf muscle group XI, the Board finds that it will not disturb the current 40 percent disability rating assigned for the rating period since May 19, 2014.  According to the December 2014 VA examination report, the Veteran had muscle atrophy of the right calf and reduced muscle strength; reflexes were normal.  Sensation was normal, except for the right lower leg and ankle.  Radiculopathy was described as moderate, with consistent pain and paresthesia.  At the April 2016 VA examination, however, there was no evidence of muscle atrophy and sensory examination was normal.  There was no weakness of the calf muscle and no evidence of atrophy.   Therefore, given the evidence of record, the Board will not disturb his currently assigned 40 percent disability evaluation for right lower extremity sciatica with weakness of the right calf muscle group XI for the rating period since May 19, 2014 despite some evidence of improvement at the April 2016 examination demonstrated by no evidence of atrophy and normal sensory examination.  As such, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 40 percent assigned for right lower extremity sciatica with weakness of the right calf muscle group XI for the rating period since May 19, 2014, and the appeal for a rating in excess of 40 percent is denied.  38 C.F.R. §§ 4.3, 4.7. However, the Board finds that a higher rating is not warranted give the overall disability picture for this appeal period, as the symptoms are at most demonstrative of moderate or moderately severe disability and do not present with severe muscle atrophy as required for the next higher rating.

The Board is aware that the most recent examination disclosed apparently improved findings for the right lower extremity, and there was no evidence of muscle atrophy or weakness of either lower extremity; sensory examination was normal bilaterally.  However, it is not the function of the Board to reduce or even justify the evaluation assigned by the RO.  Rather, it is the function of the Board to determine whether higher evaluations should be assigned.

Extraschedular Considerations

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, extrachedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's right lower extremity sciatica with weakness of the right calf muscle group XI and weakness of the left calf muscle group XI are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and treatment records and which provided the basis for the disability ratings that were assigned.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's right lower extremity sciatica with weakness of the right calf muscle group XI and weakness of the left calf muscle group XI, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's right lower extremity sciatica with weakness of the right calf muscle group XI and weakness of the left calf muscle group XI is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with right lower extremity sciatica with weakness of the right calf muscle group XI and weakness of the left calf muscle group XI, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Special Monthly Compensation Based on Loss of Use

Under 38 U.S.C.A. § 1114(l), special monthly compensation (SMC) is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350 (a)(2) and 38 C.F.R. § 4.63 as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. 

In this case, the Board finds that entitlement to SMC based on loss of use of both feet is not warranted.  Upon review of the evidence, the Board finds that the Veteran still retains function in his feet.  According to the February 2010, September 2013, December 2014, and April 2016 VA examination reports, the Veteran's functional impairment of the lower extremities was not so diminished that amputation with prosthesis would equally serve the Veteran.  Again, the Board finds that the consistent opinions of multiple VA examiners, based on physical and neurological testing, are more probative than lay evidence as to functional loss of use of both feet.

ORDER

Entitlement to a 10 percent disability evaluation for right lower extremity sciatica with weakness of the right calf muscle group XI is granted for the rating period prior to May 19, 2014, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a 10 percent disability evaluation for weakness of the left calf muscle group XI is granted for the rating period prior to May 19, 2014, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability evaluation in excess of 40 percent disability for right lower extremity sciatica with weakness of the right calf muscle group XI for the rating period since May 19, 2014 is denied.

Entitlement to a disability evaluation in excess of 10 percent disability for weakness of the left calf muscle group XI is denied.

Entitlement to special monthly compensation based on loss of use of both feet is denied.


REMAND

The Board acknowledges that the Veteran was most recently afforded a VA examination in April 2016, in connection with his claims for increased disability ratings for his service-connected patellofemoral pain syndrome of the right and left knees.  Nonetheless, the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

A review of the most recent, April 2016 VA examination report reveals that range of motion testing for both knees in active and passive motion, weight-bearing, and nonweight-bearing situations was not conducted.  In light of Correia, the April 2016 VA examination is insufficient, and the Veteran must be provided a new VA examination, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  

As such, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected patellofemoral pain syndrome of the right and left knees, on appeal.  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the claim on appeal for the rating period since April 2016 should be associated with the Veteran's claims file.  

Again, as the Veteran's disability picture is unresolved, the claims for SMC based aid and attendance or housebound and TDIU are inextricably intertwined with the increased rating claims.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, adjudication of these issues must be deferred until after completion of the actions requested below.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should take appropriate steps to associate with the record copies of the Veteran's VA treatment records, if any, for the rating period since April 2016.

2.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA knee examination to ascertain the current severity and manifestations of the Veteran's service-connected patellofemoral pain syndrome of the right and left knees.
The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as to the effect of the Veteran's service-connected patellofemoral pain syndrome of the right and left knees on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for both knees in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

4.  After completing any additional notification or development deemed necessary, the Veteran's claims for increased disability ratings for patellofemoral pain syndrome of the right and left knees, special monthly compensation based on aid and attendance or housebound status, and TDIU should be readjudicated.  If any of the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


